                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

  IN RE:                                         CHAPTER 13
                                                 CASE NO. 19-43708-PJS
  Alfred K Wootton,                              JUDGE PHILLIP J. SHEFFERLY
  DEBTOR.
  ________________________/

TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and
objects to confirmation of the Chapter 13 Plan in the above matter pursuant to Local
Bankruptcy Rule 3015-3 as follows:

      1.     Debtor testified at the First Meeting of Creditors that he pays child
support to Kristen Wootton through the Oakland County Friend of Court. Neither
Kristen Wootton nor the Oakland County Friend of Court are included in the
Schedules or Matrix in this case. Accordingly, these parties may not have received
proper notice as required by Federal Rule of Bankruptcy Procedure 2002 and Federal
Rule of Bankruptcy Procedure 3015.
       2.    The amount of the proposed funding in the Plan is not sufficient to pay
all claims as proposed in the Plan (the Plan is underfunded). The Plan does not
provide for the submission of sufficient future earnings or future income for the
execution of the Plan as required by 11 USC 1322(a)(1).

      3.     The Plan does not provide for payment of Debtor’s ongoing domestic
support obligation as required by 11 USC Section 1322(a)(2).

       4.    Class 4.1 of Debtor’s Chapter 13 Plan treats an obligation to Park Tree
Investments as a continuing debt claim secured by Debtor’s principal residence.
Park Tree Investments has filed a Proof of Claim indicating that the obligation
matured and became fully due, owing and payable prior to the commencement of
this case. obligation must be paid in full over the life of the Chapter 13 Plan pursuant
to 11 USC Section 1322 and 11 USC Section 1325.




  19-43708-pjs    Doc 25   Filed 05/09/19   Entered 05/09/19 14:32:20    Page 1 of 3
      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of Debtor's Chapter 13 Plan unless modified to meet these
objections.

                                 OFFICE OF DAVID WM. RUSKIN,
                                 STANDING CHAPTER 13 TRUSTEE

Dated: May 9, 2019               By: /s/ Thomas D. DeCarlo
                                 LISA K. MULLEN (P55478)
                                 THOMAS D. DECARLO (P65330)
                                 Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                 1100 Travelers Tower
                                 26555 Evergreen Road
                                 Southfield, MI 48076-4251
                                 Telephone (248) 352-7755




  19-43708-pjs   Doc 25   Filed 05/09/19   Entered 05/09/19 14:32:20   Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                        CHAPTER 13
  Alfred K Wootton,                                     CASE NO. 19-43708-PJS
                              DEBTOR.                   JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on May 9, 2019, I electronically filed the TRUSTEE’S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:
       The following parties were served electronically:
               GOLDSTEIN BERSHAD & FRIED PC
               4000 TOWN CENTER STE 1200
               SOUTHFIELD, MI 48334-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Alfred K Wootton
               911 Marywood Drive
               Royal Oak, MI 48067-0000



                              /s/ Jayme L. DePriest
                              Jayme L. DePriest
                              For the Office of David Wm. Ruskin,
                              Chapter 13 Standing Trustee - Detroit
                              1100 Travelers Tower
                              26555 Evergreen Road
                              Southfield, MI 48076-4251
                              (248) 352-7755




  19-43708-pjs      Doc 25     Filed 05/09/19      Entered 05/09/19 14:32:20      Page 3 of 3
